DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 01/26/2022.
Claims 1, 5, 9 and 13 are pending.
Claims 2-4, 6-8, 10-12 and 14-16 have been cancelled.

Response to Arguments
Applicant’s arguments filed on 01/26/2022 with respect to amended claims 1, 5, 9 and 13 have been fully considered but they are not persuasive.
The amendment Claim 1 includes elements for which the Examiner could not find any support in the originally filed disclosure.
The Examiner notes that the Applicant referred to [00188, 00189, 00199, 00203, 00239] of the originally files specification as the supporting disclosure.
However,
[00188-00189] refers to DL assignment, not UL grant as required for claim 1

[00239] or [00233-0239] refers to BWP switching, not UL grant as required for claim 1

[0199 and 0203] are disclosing UL grant are deemed to be pertinent to the amended Claim 1 disclose. 

The Examiner identified the following in originally filed Specification  
[00118] SCell (in a MCG or SCG) Scell is a cell providing additional radio resources on top of Special Cell, and SpCell (a Pcell in MCG or PSCell in SCG)

[00199] …. if a PDCCH indicating UL grant is received on or for the active BWP; MAC entity starts or restarts the BWPInactivityTimer associated with the active DL BWP. In the abovementioned procedure, BWP switching cannot be avoided as UE may restart BWP-InactivityTimer during the random access procedure. This leads to intetTUption as random access procedure needs to be stopped and restarted.
Therefore, [00199] Discloses an issue related to UL grant for an active BWP and BWP-InactivityTimer for the active BWP, not the feature being claimed in amended claim 1.

[00202] Referring to FIG. 11, in operation 1100, a PDCCH indicating UL grant for the active BWP is received.
[00203] In operation 1110, if there is any ongoing random access procedure associated with the serving cell of active BWP for which UL grant is received, UE does not (re-)start BWP-InactivityTimer associated with active DL 
[00204] In operation 1110, if there is no ongoing random access procedure associated with the serving cell of active BWP for which UL grant is received, UE does (re-)stai1 BWP-InactivityTimer associated with active DL BWP for which the UL grant is received in operation 1130.

Therefore, [00202-00204] providing a possible solution to address the problem cited in [00199] related to UL grant. 

However, [00202-00204] clearly states
RAR (or UL grant) is received on SpCell only irrespective of the PRACH being sent on either Scell or SpCell (please see [00203] highlighted in Red)
Only the active BWP for which UL grant is received needs to be checked for ongoing RA procedure (please see [00204] highlighted italic)

Further, 
 [00208] PDCCH indicating this UL grant may be received on active DL BWP of serving cell X or another serving cell Y
[00209] 
l> if a PDCCH addressed to C-RNTI or CS-RNTI indicating uplink grant is received on or for the active BWP of a serving cell:
2> if this serving cell is a SpCell: (the UL grant is received for active BWP for SpCell on SpCell based on [00203] and [00208])
3> if there is no ongoing random access procedure (no ongoing random access procedure initiated on this serving cell or any SCell of the CG associated with SpCell), start or restart the BWP-InactivityTimer of this Serving Cell (i.e. start or restart the BWP-InactivityTimer associated with active DL BWP of this serving cell or start the BWP-InactivityTimer of this serving cell); 
2> else (the serving cell is an Scell, the UL grant is received for active BWP for SCell on SpCell based on [00203] and [00208])
3> if there is no ongoing random access procedure initiated on this serving cell, start or restart the BWP-InactivityTimer of this Serving Cell (i.e. start or restart the BWP-InactivityTimer associated with active DL BWP of this serving cell or start the BWP-InactivityTimer of this serving cell)


1> if a PDCCH addressed to C-RNTI or CS-RNTI indicating uplink grant is received on or for the active BWP of a serving cell:
2> if this serving cell is a SCell (the UL grant is received for Scell (second serving cell in claim 1) on SpCell (first serving Cell in claim 1) based on [00203, 00208]):
3> if there is no ongoing random access procedure initiated on this serving cell, start or restart the BWP-InactivityTimer of this Serving Cell (i.e. start or restart the BWPInactivityTimer associated with active DL BWP of this serving cell or start the BWP-InactivityTimer of this serving cell);
(In the above if the UL grant is for Scell as the second serving cell then only Scell need to be checked for ongoing RA procedure)
2> else (the UL grant is received on SpCell for SpCell based on [00203, 00208])
3> if there is no ongoing random access procedure ( no ongoing random access procedure initiated on this serving cell or any SCell of the CG associated with SpCell), start or restart the BWP-InactivityTimer of this Serving Cell (i.e. start or restart the BWP-InactivityTimer associated with active DL BWP of this serving cell or start the BWP-InactivityTimer of this serving cell)


Additionally, there is no explicit or implicit support for amended 1 lines 9-13 in the original disclosure.
Accordingly, amended claim 1 and amended claims 5, 9 and 13 with similar features as in amended claim 1, are rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, lines 5-18 recites

in case that the first serving cell is a secondary cell (SCell) and the second serving cell is a special cell (SpCell), and as a response to the receiving of the PDCCH on the first active DL BWP of the first serving cell, identifying that there is no ongoing random access procedure associated with the second serving cell which is the SpCell;
in case that the second serving cell is an SCell and as a response to the receiving of the PDCCH on the first active DL BWP of the first serving cell, identifying that there is no ongoing random access procedure associated with both the second serving cell which is the SCell and an SpCell associated with the second serving cell;”. 
It is not clear where in the original disclosure the above combination of claim limitations is disclosed. Accordingly, the subject matter is considered a new matter.
	Claim 5, 9 and 13 with similar features as in claim 1 is also interpreted and rejected for the same reason as claim 1.


NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9 and 13 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by SHIH et al. (US20190182870, of record, hereinafter ‘SHIH’).
Regarding claim 1, SHIH teaches a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, information on a bandwidth part (BWP) inactivity timer; receiving, from the base station on a first active downlink (DL) BWP of a first serving cell, a physical downlink control channel (PDCCH) indicating an uplink (UL) grant for an active UL BWP corresponding to a second active DL BWP of a second serving cell which is different from the first serving cell; in case that the first serving cell is a secondary cell (SCell) and the second serving cell is a special cell (SpCell), and as a response to the receiving of the PDCCH on the first active DL BWP of the first serving cell, identifying that there is no ongoing random access procedure associated with the second serving cell which is the SpCell; in case that the second serving cell is an SCell and as a response to the receiving of the PDCCH on the first active DL BWP of the first serving cell, identifying that there is no ongoing random access procedure associated with both the second serving cell which is the SCell and an SpCell associated with the second serving cell; and starting or re-starting the BWP inactivity timer associated with the second active DL BWP of the second serving cell which is different from the first serving cell, in case that the PDCCH is addressed to a cell radio network temporary identifier (C- RNTI), there is no ongoing random access procedure associated with the second serving cell (Para [0005]: Methods and apparatuses of handling a bandwidth part (BWP) inactivity timer during a Random Access procedure in a wireless communication system are disclosed herein. In one method, a user equipment (UE) starts a BWP timer for a serving cell operating in a paired spectrum. The UE initiates a contention-based Random Access (RA) procedure on the serving cell and stops the BWP timer. The UE starts the BWP timer upon successful completion of the RA procedure, wherein the UE considers the contention-based RA procedure successfully completed if a Physical Downlink Control Channel (PDCCH) addressed to a Cell Network Temporary Identifier (C-RNTI) of the UE is received and the PDCCH contains an uplink grant for a new transmission. (Para [0215]) Upon addition of SpCell or activation of an SCell, one BWP is initially active without receiving PDCCH indicating a downlink assignment or an uplink grant. For unpaired spectrum, a DL BWP is paired with a UL BWP), and a default DL BWP is not configured for th (Page 33) The UE could start the timer when the contention-based RA procedure is considered successfully completed. The UE wherein the second active DL BWP is not an initial DL BWP of the second serving cell (Para [0649] In another method, the UE does not starting the BWP timer upon successful completion of the RA procedure, if an active downlink (DL) BWP associated with the BWP timer upon successful completion of the RA procedure is either a DL BWP indicated by Default-DL-BWP (in case Default-DL-BWP is configured) or an initial DL BWP (in case Default-DL-BWP is not configured).).

Claim 5 similar features as in claim 1 is also interpreted and rejected for the same reason as claim 1.
Claim 9 with similar features as in claim 1 is also interpreted and rejected for the same reason as claim 1.
Claim 13 with similar features as in claim 1 is also interpreted and rejected for the same reason as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Babaei et al. (US 20190132857 A1), describing Wireless Device Processes With Bandwidth Part Switching

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SHAH M RAHMAN/Examiner, Art Unit 2413